
	
		I
		112th CONGRESS
		2d Session
		H. R. 6208
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Farenthold
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To temporarily limit the authority of the Secretary of
		  the Interior to require or authorize the removal or movement of offshore oil
		  and gas facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Retaining Essential Environmental
			 Fishing Structures Act or the REEFS Act .
		2.Temporary limitation
			 on authority to require or authorize removal or movement of offshore oil and
			 gas facilities
			(a)In
			 generalExcept as provided in
			 subsection (b), during the 2-year period beginning on the date of the enactment
			 of this Act the Secretary of the Interior may not require or authorize the
			 removal or movement of any facility used for oil or gas activities under a
			 lease under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.),
			 notwithstanding any requirement under that Act, a lease under that Act, or any
			 other Federal law.
			(b)ExceptionSubsection (a) shall not apply with respect
			 to removal or movement of a facility for purposes of temporary abandonment of a
			 well in accordance with section 250.1721 of title 30, Code of Federal
			 Regulations (as in effect on the date of the enactment of this Act) because of
			 an emergency identified by the Secretary of the Interior.
			(c)Facility
			 definedIn this section the term facility as the
			 meaning that term has under section 250.1700(c) of title 30, Code of Federal
			 Regulations (as in effect on the date of the enactment of this Act).
			
